Title: To James Madison from Barnett Boling, 10 December 1815
From: Boling, Barnett
To: Madison, James


                    
                        
                            Honered Sir
                        
                        
                            10th. december 1815.
                            Fort Mc.henry
                        
                    
                    I humbly beg your pardon and atention in this Situation. Sir I flater myself your excelanies good-ness will atend to the following recquesisions. I consider myself at your discresion. Sir I inlisted in time of war to render my services in behalf of my counteries rights—with no other motive atall—when I inlisted I wished to enter for the war—but the officer who inlisted me pursuaded me to inlist for five years or during the war—and told me if peace Should be made before five years I undoubtedly Should be intitled to my discharge—as though I had inlisted for the war—but how it is I am keept in Service I dont know. I am told now by the best Judges of law that I am intitled to a discharge if I am returnd any other way in the war office—it is fourgery—my wife has proven that I did inlist in that way and sent on this Sertificate. Sir I have a dear helpless famiely—needing my assistance with them—and the thaughts of being kept from them So unjustly—in time of peace is very greavious to me indeed.
                    I hope Sir your goodness will interseed for me and direct it So that I am dischargd to return to the bosom of my distressd famiely.
                    If I had have listed for five years I Should not Say any thing about it but I consider myself Justly intitled to my liberty but I resign my all to your Excelanc[e]s pleasure. I am Sorry to inform you that in consequence of being kept in service So unjustly by the conduct of that one officer—I am

confined to a ball and chane for the turm of ten months, for trying to get home by which I was told I could purcure a discharge with making it apear how I inlisted but I was followd and brought Back. Sir if it is pasable for gods Sake have me discharged if you please. I am of captain R. G. Hites company at fort Mc. henry. I am Sir your humble Soldier
                    
                        
                            Barnett Boling
                        
                    
                